NEITHER THIS WARRANT NOR THE SHARES ISSUABLE UPON EXERCISE HEREOF HAVE BEEN
REGISTERED WITH THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION (THE
"COMMISSION") OR THE SECURITIES COMMISSION OF ANY STATE PURSUANT TO AN EXEMPTION
FROM REGISTRATION UNDER REGULATION D PROMULGATED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE "SECURITIES ACT").  NEITHER THIS WARRANT NOR THE SHARES
ISSUABLE UPON EXERCISE HEREOF MAY BE SOLD, PLEDGED, TRANSFERRED OR ASSIGNED
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
AND UNDER APPLICABLE STATE SECURITIES LAWS, OR IN A TRANSACTION WHICH IS EXEMPT
FROM REGISTRATION UNDER THE PROVISIONS OF THE SECURITIES ACT AND UNDER
PROVISIONS OF APPLICABLE STATE SECURITIES LAWS.




Warrant 2011A_______________




STOCK PURCHASE WARRANT




To Purchase _______________ Shares of Common Stock of




SRKP 16, INC.




THIS CERTIFIES that, for value received, _________________________________, or
assigns (the "Holder"), is entitled, upon the terms and subject to the
conditions hereinafter set forth, at any time on or after the date of issuance
of this Warrant (the "Initial Exercise Date") and on or prior to the close of
business on ________________ [five years from the date of issuance] (the
"Termination Date") unless sooner terminated in accordance with the Agreement as
hereinbelow defined but not thereafter, to subscribe for and purchase from SRKP
16, Inc., a Delaware corporation (the "Company"), up to
______________________________ (_______________) shares (the "Warrant Shares")
of Common Stock, $.001 par value per share of the Company (the "Common Stock").
 The purchase price of one share of Common Stock (the "Exercise Price") under
this Warrant shall be $1.50. The Exercise Price and the number of shares for
which the Warrant is exercisable shall be subject to adjustment as provided
herein.




1.

Transferability of Warrant.  Prior to the expiration hereof and subject to
compliance with applicable laws, this Warrant and all rights hereunder are
transferable, in whole or in part, at the office or agency of the Company by the
holder hereof in person or by duly authorized attorney, upon surrender of this
Warrant together with the Assignment Form annexed hereto properly endorsed.




2.

Authorization of Shares.  The Company covenants that all shares of Common Stock
which may be issued upon the exercise of rights represented by this Warrant
will, upon exercise of the rights represented by this Warrant, be duly
authorized, validly issued, fully paid and nonassessable and free from all
taxes, liens and charges in respect of the issue thereof (other than taxes in
respect of any transfer occurring contemporaneously with such issue).




3.

Exercise of Warrant.  




(a)

Except as provided in Paragraph 3(b) herein, exercise of the purchase rights
represented by this Warrant may be made at any time or times on or after the
Initial Exercise Date, and before the close of business on the Termination Date,
or such earlier date on which this Warrant may terminate as provided elsewhere
in this Warrant, by the surrender of this Warrant and the Notice of Exercise
Form annexed hereto duly executed at the office of the Company (or such other
office or agency of the Company as it may designate by notice in writing to the
registered holder hereof at the address of





--------------------------------------------------------------------------------










such holder appearing on the books of the Company) and upon payment of the
Exercise Price of the shares thereby purchased in the manner provided for
herein, and all taxes required, if any, to be paid by Holder prior to the
issuance of such shares pursuant to Paragraph 5.  Upon such exercise, the holder
of this Warrant shall be entitled to receive a certificate for the number of
shares of Common Stock so purchased. Certificates for shares purchased hereunder
shall be delivered to the holder hereof within three (3) business days after the
date on which this Warrant shall have been exercised as aforesaid. This Warrant
shall be deemed to have been exercised and such certificate or certificates
shall be deemed to have been issued, and Holder or any other person so
designated to be named therein shall be deemed to have become a holder of record
of such shares for all purposes, as of the date the Warrant has been exercised.
 If this Warrant shall have been exercised in part, the Company shall, at the
time of delivery of the certificate or certificates representing Warrant Shares,
deliver to Holder a new Warrant evidencing the rights of Holder to purchase the
unpurchased shares of Common Stock called for by this Warrant, which new Warrant
shall in all other respects be identical with this Warrant.




(b)

Notwithstanding any other provision hereof, in no event (except (i) as
specifically provided herein as an exception to this provision, or (ii) while
there is outstanding a tender offer for any or all of the shares of the
Company’s Common Stock) shall the Holder be entitled to exercise any portion of
this Warrant, nor shall the Company have the obligation to accept the exercise
of such Warrant to the extent that, after such exercise or issuance of stock in
payment of interest, the sum of (1) the number of shares of Common Stock
beneficially owned by the Holder and its affiliates (other than shares of Common
Stock which may be deemed beneficially owned through the ownership of the
unexercised portion of the Warrants or other convertible securities or of the
unexercised portion of other options or warrants or other rights to purchase
Common Stock), and (2) the number of shares of Common Stock issuable upon the
exercise of the Warrants with respect to which the determination of this proviso
is being made, would result in beneficial ownership by the Holder and its
affiliates of more than 4.99% of the outstanding shares of Common Stock (after
taking into account the shares to be issued to the Holder upon such conversion).
 For purposes of the proviso to the immediately preceding sentence, beneficial
ownership shall be determined in accordance with Section 13(d) of the Securities
Exchange Act of 1934, as amended, except as otherwise provided in clause (1) of
such sentence.  The Holder, by its acceptance of this Warrant, further agrees
that if the Holder transfers or assigns any of the Warrants to a party who or
which would not be considered such an affiliate, such assignment shall be made
subject to the transferee’s or assignee’s specific agreement to be bound by the
provisions of this Paragraph 3(b) as if such transferee or assignee were the
original Holder hereof.  Nothing herein shall preclude the Holder from disposing
of a sufficient number of other shares of Common Stock beneficially owned by the
Holder so as to thereafter permit the continued exercise of this Warrant. The
provisions of this paragraph 3(b) (i) shall not apply to any Holder who, without
regard to this Warrant and the underlying Warrant Shares is the beneficial
owner, within the meaning of Rule 13d-3 of 5% or more of the Company’s issued
and outstanding shares of common stock, (ii) can be waived by agreement of the
Company and the Holder, and (iii) shall terminate in the event the Company
exercises its right to redeem the Warrants pursuant to the provisions of
paragraph 17 of this Warrant.




4.

Manner of Payment.  The exercise price of each Warrant shall be paid in cash,
certified funds or wire transfer at the time the Warrant is exercised.




5.

No Fractional Shares or Scrip.  No fractional shares or scrip representing
fractional shares shall be issued upon the exercise of this Warrant.  As to any
fraction of a share which Holder would











--------------------------------------------------------------------------------










otherwise be entitled to purchase upon such exercise, the Company shall pay a
cash adjustment in respect of such final fraction in an amount equal to the
Exercise Price.




6.

Charges, Taxes and Expenses.  Issuance of certificates for shares of Common
Stock upon the exercise of this Warrant shall be made without charge to the
holder hereof for any issue or transfer tax or other incidental expense in
respect of the issuance of such certificate, all of which taxes and expenses
shall be paid by the Company, and such certificates shall be issued in the name
of the holder of this Warrant or in such name or names as may be directed by the
holder of this Warrant; provided, however, that in the event certificates for
shares of Common Stock are to be issued in a name other than the name of the
holder of this Warrant, this Warrant when surrendered for exercise shall be
accompanied by the Assignment Form attached hereto duly executed by the holder
hereof; and provided further, that upon any transfer involving the issuance or
delivery of any certificates for shares of Common Stock, the Company may
require, as a condition thereto, the payment of a sum sufficient to reimburse it
for any transfer tax incidental thereto.




7.

Closing of Books.  The Company will not close its shareholder books or records
in any manner which prevents the timely exercise of this Warrant.




8.

Transfer, Division and Combination.




(a)

Subject to compliance with any applicable securities laws (including the
provision to the Company of an opinion of counsel for the assignor of this
Warrant), transfer of this Warrant and all rights hereunder, in whole or in
part, shall be registered on the books of the Company to be maintained for such
purpose, upon surrender of this Warrant at the principal office of the Company,
together with a written assignment of this Warrant substantially in the form
attached hereto duly executed by Holder or its agent or attorney and funds
sufficient to pay any transfer taxes payable upon the making of such transfer.
 Upon such surrender and, if required, such payment, the Company shall execute
and deliver a new Warrant or Warrants in the name of the assignee or assignees
and in the denomination specified in such instrument of assignment, and shall
issue to the assignor a new Warrant evidencing the portion of this Warrant not
so assigned, and this Warrant shall promptly be cancelled.  A Warrant, if
properly assigned, may be exercised by a new Holder for the purchase of shares
of Common Stock without having a new Warrant issued.




(b)

This Warrant may be divided or combined with other Warrants upon presentation
hereof at the aforesaid office of the Company, together with a written notice
specifying the names and denominations in which new Warrants are to be issued,
signed by Holder or its agent or attorney.  Subject to compliance with Paragraph
8(a), as to any transfer which may be involved in such division or combination,
the Company shall execute and deliver a new Warrant or Warrants in exchange for
the Warrant or Warrants to be divided or combined in accordance with such
notice.




(c)

The Company shall prepare, issue and deliver at its own expense (other than
transfer taxes) the new Warrant or Warrants under this Paragraph 8.




(d)

The Company agrees to maintain, at its aforesaid office, books for the
registration and the registration of transfer of the Warrants.














--------------------------------------------------------------------------------










9.

No Rights as Shareholder until Exercise.  This Warrant does not entitle the
holder hereof to any voting rights or other rights as a shareholder of the
Company prior to the exercise hereof.  Upon the exercise (as defined in
Paragraph 3(a)), the Warrant Shares so purchased shall be and be deemed to be
issued to such holder as the record owner of such shares as of the close of
business on the later of the date of such exercise.




10.

Loss, Theft, Destruction or Mutilation of Warrant.  The Company represents and
warrants that upon receipt by the Company of evidence reasonably satisfactory to
it of the loss, theft, destruction or mutilation of this Warrant or any stock
certificate relating to the Warrant Shares, and in case of loss, theft or
destruction, of indemnity or security reasonably satisfactory to it, and upon
surrender and cancellation of such Warrant or stock certificate, if mutilated,
the Company will make and deliver a new Warrant or stock certificate of like
tenor and dated as of such cancellation, in lieu of such Warrant or stock
certificate.




11.

Saturdays, Sundays, Holidays, etc.  If the last or appointed day for the taking
of any action or the expiration of any right required or granted herein shall be
a Saturday, Sunday or a legal holiday, then such action may be taken or such
right may be exercised on the next succeeding day not a Saturday, Sunday or
legal holiday.




12.

Adjustments of Exercise Price and Number of Warrant Shares.




(a)

Stock Splits, etc. The number and kind of securities purchasable upon the
exercise of this Warrant and the Exercise Price shall be subject to adjustment
from time to time upon the happening of any of the following, (an “Adjustment
Event”): The Company shall (i) pay a dividend in shares of Common Stock or make
a distribution in shares of Common Stock to holders of its outstanding Common
Stock, (ii) subdivide its outstanding shares of Common Stock into a greater
number of shares of Common Stock, (iii) combine its outstanding shares of Common
Stock into a smaller number of shares of Common Stock or (iv) issue any shares
of its capital stock in a reclassification of the Common Stock. Upon the
occurrence of an Adjustment Event, the number of Warrant Shares purchasable upon
exercise of this Warrant immediately prior thereto shall be adjusted so that the
holder of this Warrant shall be entitled to receive the kind and number of
Warrant Shares or other securities of the Company which he would have owned or
have been entitled to receive had such Warrant been exercised in advance
thereof.  Upon each such adjustment of the kind and number of Warrant Shares or
other securities of the Company which are purchasable hereunder, the holder of
this Warrant shall thereafter be entitled to purchase the number of Warrant
Shares or other securities resulting from such adjustment at an Exercise Price
per such Warrant Share or other security obtained by multiplying the Exercise
Price in effect immediately prior to such adjustment by the number of Warrant
Shares purchasable pursuant hereto immediately prior to such adjustment and
dividing by the number of Warrant Shares or other securities of the Company
resulting from such adjustment.  An adjustment made pursuant to this paragraph
shall become effective immediately after the effective date of such event
retroactive to the record date, if any, for such Adjustment Event.




(b)

Reorganization, Reclassification, Merger, Consolidation or Disposition of
Assets.  In case (i) the Company shall (A) reorganize its capital, (B)
reclassify its capital stock, consolidate or merge with or into another
corporation (where the Company is not the surviving corporation or where there
is a change in or distribution with respect to the Common Stock of the Company),
or (C) sell, transfer or otherwise dispose of all or substantially all its
property, assets or business to another











--------------------------------------------------------------------------------










corporation (a “Fundamental Change”) and, (ii) pursuant to the terms of such
Fundamental Change, shares of common stock of the successor or acquiring
corporation, or any cash, shares of stock or other securities or property of any
nature whatsoever (including warrants or other subscription or purchase rights)
in addition to or in lieu of common stock of the successor or acquiring
corporation ("Other Property"), are to be received by or distributed to the
holders of Common Stock of the Company, then the holder of this Warrant shall
have the right thereafter to receive, upon exercise of this Warrant, the number
of shares of common stock of the successor or acquiring corporation or of the
Company, if it is the surviving corporation, and Other Property receivable upon
or as a result of such Fundamental Change by a holder of the number of shares of
Common Stock for which this Warrant is exercisable immediately prior to such
event.  In case of any such reorganization, reclassification, merger,
consolidation or disposition of assets, the successor or acquiring corporation
(if other than the Company) shall expressly assume the due and punctual
observance and performance of each and every covenant and condition of this
Warrant to be performed and observed by the Company and all the obligations and
liabilities hereunder, subject to such modifications as may be deemed
appropriate (as determined by resolution of the Board of Directors of the
Company) in order to provide for adjustments of shares of Common Stock for which
this Warrant is exercisable which shall be as nearly equivalent as practicable
to the adjustments provided for in this Section 12.  For purposes of this
Paragraph 12, "common stock of the successor or acquiring corporation" shall
include stock of such corporation of any class which is not preferred as to
dividends or assets over any other class of stock of such corporation and which
is not subject to redemption and shall also include any evidences of
indebtedness, shares of stock or other securities which are convertible into or
exchangeable for any such stock, either immediately or upon the arrival of a
specified date or the happening of a specified event and any warrants or other
rights to subscribe for or purchase any such stock.  The foregoing provisions of
this Paragraph 12 shall similarly apply to successive Fundamental Changes.




(c)

Anti-Dilution Provisions.




(i)

Adjustment for Dividends.  In the event the Company shall make or issue, or
shall have issued, or shall fix a record date for the determination of holders
of common stock entitled to receive a dividend or the distribution (other than a
distribution otherwise provided for herein) payable in (a) securities of the
Company other than shares of Common Stock or (b) assets (including cash paid or
payable out of capital or capital surplus or surplus created as a result of a
revaluation of property, but excluding the cumulative dividends payable with
respect to an authorized series of Preferred Stock), then and in each such event
provision shall be made so that the holders of Warrants shall receive upon
exercise thereof in addition to the number of shares of Common Stock receivable
thereupon, the number of securities or such other assets of the Company which
they would have received had their Warrants been exercised into Common Stock on
the date of such event and had they thereafter, during the period from the date
of such event to and including the exercise date, retained such securities or
such other assets receivable by them as aforesaid during such period, giving
application to all adjustments called for during such period under this
paragraph  with respect to Warrrantholders.




(ii)

Adjustment for Capital Reorganization or Reclassification.  If the common stock
issuable upon the exercise of the Warrants shall be changed into the same or
different number of shares of any class or classes of stock, whether by capital
reorganization, reclassification or otherwise then and in each such event the
holder of the Warrants shall have the right thereafter to exercise such Warrants
and receive the kind an amount of shares of stock and other securities and
property receivable upon such reorganization, reclassification or other change
by holders of the number of shares of common











--------------------------------------------------------------------------------










stock into which such Warrant might have been exercised immediately prior to
such reorganization, reclassification or change, all subject to further
adjustment as provided herein.




(iii)

Adjustment of Number of Shares.  Anything in this Warrant to the contrary
notwithstanding, in case the Company shall at any time issue Common Stock or
Convertible Securities by way of dividend or other distribution on any stock of
the Company or subdivide or combine the outstanding shares of Common Stock, the
Exercise Price shall be proportionately decreased in the case of such issuance
(on the day following the date fixed for determining shareholders entitled to
receive such dividend or other distribution) or decreased in the case of such
subdivision or increased in the case of such combination (on the date that such
subdivision or combination shall become effective).




(iv)

No Adjustment for Small Amounts.  Anything in this paragraph to the contrary
notwithstanding, the Company shall not be required to give effect to any
adjustment in the Exercise Price unless and until the net effect of one or more
adjustments, determined as above provided, shall have required a change of the
Exercise Price by at least one cent, but when the cumulative net effect of more
than one adjustment so determined shall be to change the actual Exercise Price
by at least one cent, such change in the Exercise Price shall thereupon be given
effect.




(v)

Number of Shares Adjusted.  Upon any adjustment of the Exercise Price, the
Holder of this Warrant shall thereafter (until another such adjustment) be
entitled to purchase, at the new Exercise Price, the number of shares,
calculated to the nearest full share, obtained by multiplying the number of
shares of Common Stock initially issuable upon exercise of this Warrant by the
Exercise Price in effect on the date hereof and dividing the product so obtained
by the new Exercise Price.




(vi)

Common Stock Defined.  Whenever reference is made in this paragraph 12 to the
issue or sale of shares of Common Stock, the term "Common Stock" shall mean the
Common Stock of the Company of the class authorized as of the date hereof and
any other class of stock ranking on a parity with such Common Stock.  However,
subject to the provisions of paragraph 12 hereof, shares issuable upon exercise
hereof shall include only shares of the class designated as Common Stock of the
Company as of the date hereof.




13.

Voluntary Adjustment by the Company.  The Company may at any time during the
term of this Warrant, (i) extend the Termination Date or (ii) reduce the then
current Exercise Price to any amount and for any period of time deemed
appropriate by the Board of Directors of the Company.




14.

Notice of Adjustment.  Whenever the number of Warrant Shares or number or kind
of securities or other property purchasable upon the exercise of this Warrant or
the Exercise Price is adjusted, as herein provided, the Company shall promptly
mail by registered or certified mail, return receipt requested, to the holder of
this Warrant notice of such adjustment or adjustments setting forth the number
of Warrant Shares (and other securities or property) purchasable upon the
exercise of this Warrant and the Exercise Price of such Warrant Shares (and
other securities or property) after such adjustment, setting forth a brief
statement of the facts requiring such adjustment and setting forth the
computation by which such adjustment was made.  Such notice, in absence of
manifest error, shall be conclusive evidence of the correctness of such
adjustment.














--------------------------------------------------------------------------------










15.

Notice of Corporate Action.  If at any time:




(a)

the Company shall take a record of the holders of its Common Stock for the
purpose of entitling them to receive a dividend or other distribution, or any
right to subscribe for or purchase any evidences of its indebtedness, any shares
of stock of any class or any other securities or property, or to receive any
other right, or




(b)

there shall be any capital reorganization of the Company, any reclassification
or recapitalization of the capital stock of the Company or any consolidation or
merger of the Company with, or any sale, transfer or other disposition of all or
substantially all the property, assets or business of the Company to, another
corporation or,




(c)

there shall be a voluntary or involuntary dissolution, liquidation or winding up
of the Company;




then, in any one or more of such cases, the Company shall give to Holder (i) at
least 30 days' prior written notice of the record date for such dividend,
distribution or right or for determining rights to vote in respect of any such
reorganization, reclassification, merger, consolidation, sale, transfer,
disposition, liquidation or winding up, and (ii) in the case of any such
reorganization, reclassification, merger, consolidation, sale, transfer,
disposition, dissolution, liquidation or winding up, at least 30 days' prior
written notice of the date when the same shall take place.  Such notice in
accordance with the foregoing clause also shall specify (i) the date on which
the holders of Common Stock shall be entitled to any such dividend, distribution
or right, and the amount and character thereof, and (ii) the date on which any
such reorganization, reclassification, merger, consolidation, sale, transfer,
disposition, dissolution, liquidation or winding up is to take place and the
time, if any such time is to be fixed, as of which the holders of Common Stock
shall be entitled to exchange their shares of Common Stock for securities or
other property deliverable upon such disposition, dissolution, liquidation or
winding up.  Each such written notice shall be sufficiently given if addressed
to Holder at the last address of Holder appearing on the books of the Company
and delivered in accordance with Section 18(d).




16.

Authorized Shares.  The Company covenants that during the period the Warrant is
outstanding, it will reserve from its authorized and unissued Common Stock a
sufficient number of shares to provide for the issuance of the Warrant Shares
upon the exercise of any purchase rights under this Warrant.  The Company
further covenants that its issuance of this Warrant shall constitute full
authority to its officers who are charged with the duty of executing stock
certificates to execute and issue the necessary certificates for the Warrant
Shares upon the exercise of the purchase rights under this Warrant.  The Company
will take all such reasonable action as may be necessary to assure that such
Warrant Shares may be issued as provided herein without violation of any
applicable law or regulation, or of any requirements of the NASDAQ Capital
Market, or any domestic securities exchange upon which the Common Stock may be
listed.




The Company shall not by any action, including, without limitation, amending its
certificate of incorporation or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms of this Warrant, but will at all times in good faith assist in the
carrying out of all such terms and in the taking of all such actions as may be
necessary or appropriate to protect the rights of Holder against impairment.
 Without limiting the generality of the foregoing, the Company will











--------------------------------------------------------------------------------










(a) not increase the par value of any shares of Common Stock receivable upon the
exercise of this Warrant above the amount payable therefor upon such exercise
immediately prior to such increase in par value, (b) take all such action as may
be necessary or appropriate in order that the Company may validly and legally
issue fully paid and nonassessable shares of Common Stock upon the exercise of
this Warrant, and (c) use its best efforts to obtain all such authorizations,
exemptions or consents from any public regulatory body having jurisdiction
thereof as may be necessary to enable the Company to perform its obligations
under this Warrant.




Upon the request of Holder, the Company will at any time during the period this
Warrant is outstanding acknowledge in writing, in form reasonably satisfactory
to Holder, the continuing validity of this Warrant and the obligations of the
Company hereunder.




Before taking any action which would cause an adjustment reducing the current
Exercise Price below the then par value, if any, of the shares of Common Stock
issuable upon exercise of the Warrants, the Company shall take any corporate
action which may be necessary in order that the Company may validly and legally
issue fully paid and non-assessable shares of such Common Stock at such adjusted
Exercise Price.




17.

Redemption.   The Company shall have the right to redeem any or all outstanding
and unexercised Warrants evidenced by this Warrant at a redemption price of
$0.001 per Warrant upon fourteen (14) days' written notice in the event (i) a
Registration Statement registering for sale under the Securities Act of 1933, as
amended (the "Act"), the shares of the Company's Common Stock issuable upon
exercise of the Warrant, has been filed with the Securities and Exchange
Commission and is in effect on the date of written notice and the redemption
date contained therein, (ii) there exists on the date of written notice a public
trading market for the Company's Common Stock and such shares are listed for
quotation on the NASDAQ Stock Market or OTC Electronic Bulletin Board,  (iii)
the public trading price of the Company's Common Stock has equaled or exceeded
250% of the Exercise Price, as then in effect, for twenty (20) of the thirty
(30) Trading Days immediately preceding the date of such notice, and (iv) the
average daily trading volume of the Common Stock for twenty (20) of the thirty
(30) Trading Days immediately preceding the date of such notice was at least
50,000 shares.  On each occasion that the Company elects to exercise its rights
of redemption, the Company must mail such written notice within fourteen (14)
days following the satisfaction of all of the foregoing conditions.  The holders
of the Warrants called for redemption shall have the right to exercise the
Warrants evidenced hereby until the close of business on the date next preceding
the date fixed for redemption.  On or after the date fixed for redemption, the
holder hereof shall have no rights with respect to this Warrant except the right
to receive $0.001 per Warrant upon surrender of this Warrant.




18.

Miscellaneous.




(a)

Jurisdiction. This Warrant shall be binding upon any successors or assigns of
the Company.  This Warrant shall constitute a contract under the laws of
Delaware without regard to its conflict of law, principles or rules, and be
subject to arbitration pursuant to the terms set forth in the Agreement.




(b)

Restrictions.  The holder hereof acknowledges that the Warrant Shares acquired
upon the exercise of this Warrant, if not registered, will have restrictions
upon resale imposed by state and federal securities laws and by the Agreement.











--------------------------------------------------------------------------------













(c)

Nonwaiver and Expenses.  No course of dealing or any delay or failure to
exercise any right hereunder on the part of Holder shall operate as a waiver of
such right or otherwise prejudice Holder's rights, powers or remedies,
notwithstanding all rights hereunder terminate on the Termination Date.  If the
Company fails to comply with any provision of this Warrant, the Company shall
pay to Holder such amounts as shall be sufficient to cover any costs and
expenses including, but not limited to, reasonable attorneys' fees, including
those of appellate proceedings, incurred by Holder in collecting any amounts due
pursuant hereto or in otherwise enforcing any of its rights, powers or remedies
hereunder.




(d)

Notices.  Any notice, request or other document required or permitted to be
given or delivered to the holder hereof by the Company shall be delivered in
accordance with the notice provisions of the Agreement.




(e)

Limitation of Liability.  No provision hereof, in the absence of affirmative
action by Holder to purchase shares of Common Stock, and no enumeration herein
of the rights or privileges of Holder hereof, shall give rise to any liability
of Holder for the purchase price of any Common Stock or as a stockholder of the
Company, whether such liability is asserted by the Company or by creditors of
the Company.




(f)

Remedies.  Holder, in addition to being entitled to exercise all rights granted
by law, including recovery of damages, will be entitled to specific performance
of its rights under this Warrant.  The Company agrees that monetary damages
would not be adequate compensation for any loss incurred by reason of a breach
by it of the provisions of this Warrant and hereby agrees to waive the defense
in any action for specific performance that a remedy at law would be adequate.




(g)

Successors and Assigns.  Subject to applicable securities laws, this Warrant and
the rights and obligations evidenced hereby shall inure to the benefit of and be
binding upon the successors of the Company and the successors and permitted
assigns of Holder.  The provisions of this Warrant are intended to be for the
benefit of all Holders from time to time of this Warrant and shall be
enforceable by any such Holder or holder of Warrant Shares.




(h)

Cooperation.  The Company shall cooperate with Holder in supplying such
information as may be reasonably necessary for Holder to complete and file any
information reporting forms presently or hereafter required by the SEC as a
condition to the availability of an exemption from the Securities Act for the
sale of any Warrant or any Warrant Shares.




(i)

Indemnification.  The Company agrees to indemnify and hold harmless Holder from
and against any liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, claims, costs, attorneys' fees, expenses and disbursements of
any kind which may be imposed upon, incurred by or asserted against Holder in
any manner relating to or arising out of any failure by the Company to perform
or observe in any material respect any of its covenants, agreements,
undertakings or obligations set forth in this Warrant; provided, however, that
the Company will not be liable hereunder to the extent that any liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, claims,
costs, attorneys' fees, expenses or disbursements are found in a final
non-appealable judgment by a court to have resulted from Holder's negligence,
bad faith or willful misconduct in its capacity as a stockholder or
warrantholder of the Company.














--------------------------------------------------------------------------------










(j)

Amendment.  This Warrant may be modified or amended or the provisions hereof
waived only with the written consent of the Company and the Holder.




(k)

Severability.  Wherever possible, each provision of this Warrant shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Warrant shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provisions
or the remaining provisions of this Warrant.




(l)

Headings.  The headings used in this Warrant are for the convenience of
reference only and shall not, for any purpose, be deemed a part of this Warrant.




IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
officer thereunto duly authorized.




Dated:  _____________, 2011

SRKP 16, INC., a Delaware corporation










By:  

  











--------------------------------------------------------------------------------










NOTICE OF EXERCISE







To:

SRKP 16, INC.




The undersigned hereby elects to purchase ________ shares of Common Stock (the
"Common Stock"), of SRKP 16, INC.,  pursuant to the terms of the attached
Warrant, and tenders herewith payment of the exercise price in full, together
with all applicable transfer taxes, if any.




Please issue a certificate or certificates representing said shares of Common
Stock in the name of the undersigned or in such other name as is specified
below:




_______________________________

(Name)




_______________________________

(Address)




_______________________________










Dated:_____________________




______________________________

Signature








SRKP 16, Inc. Warrant 2011- A




--------------------------------------------------------------------------------










ASSIGNMENT FORM




(To assign the foregoing warrant, execute

this form and supply required information.

Do not use this form to exercise the warrant.)










FOR VALUE RECEIVED, the foregoing Warrant and all rights evidenced thereby are
hereby




assigned to __________________________________________________________ whose
address is




________________________________________________________________________________.







Dated:  ______________, _______







Holder's Signature:

___________________________________




Holder's Address:

___________________________________




___________________________________







Signature Guaranteed:  ______________________________________







NOTE:  The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatsoever, and must be guaranteed by a bank or trust company.  Officers
of corporations and those acting in a fiduciary or other representative capacity
should file proper evidence of authority to assign the foregoing Warrant.








SRKP 16, Inc. Warrant 2011- A


